Name: Commission Regulation (EEC) No 3863/87 of 21 December 1987 suspending the issuing of STM licences for seed potatoes
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 12. 87No L 363/34 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3863/87 of 21 December 1987 suspending the issuing of STM licences for seed potatoes THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 85 (3) thereof, Whereas Commission Regulation (EEC) No 1754/87 of 24 June 1987 fixing the indicative ceiling for imports into Spain of certain seed potatoes for 1987/88 and amen ­ ding Regulation (EEC) No 650/86 (') fixes in particular the indicative ceiling for the marketing year from 1 October 1987 to 30 September 1988 ; Whereas Article 85 of the Act of Accession stipulates that, should the trend of intra-Community trade show that a significant increase in imports has occurred or is likely to occur leading to the indicative ceiling for imports of the . product in question for the marketing year in progress being reached or exceeded, suitable measures may be decided ; Whereas Regulation (EEC) No 3299/87 (2) adopts interim measures of protection relating to the suspension of STM licences for seed potatoes falling within subheading 0701 10 00 of the combined nomenclature for applications submitted from 30 October 1987 ; whereas pursuant to that Regulation licences for the same product applied for and notified to the Commission in the period 27 October to 29 October 1987 were issued in respect of 36,49 % of the quantity applied for ; Whereas the indicative ceiling fixed for the 1987/88 marketing year has been reached ; whereas the continua ­ tion of imports is liable to disturb the Spanish market in view of the foreseeable quantity of imports and of the prices recorded on the Spanish market ; whereas, under the definitive measures provided for in Article 85 (3) of the Act of Accession , the suspension of STM licences should accordingly be maintained for the products in question until 31 January 1988 ; Whereas Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (3) introduces from 1 January 1988 a new combined nomenclature meeting the requirements both of the Common Customs Tariff and of statistics of external trade of the Community and repla ­ cing the present nomenclature ; whereas as a consequence the code numbers of the combined nomenclature should be indicated ; whereas the Common Customs Tariff conti ­ nues to apply until 31 December 1987 ; whereas, in view of the period of application of the Regulation, the nomenclature of the Common Customs Tariff and the combined nomenclature should be indicated ; Whereas the measures provided for in this Regulation are in accordance with the Management Committee for Seed, HAS ADOPTED THIS REGULATION : Article 1 The issuing of STM licences for seed potatoes in the certi ­ fied category falling within subheading 07.01 A of the Common Customs Tariff and subheading 0701 10 00 of the combined nomenclature is hereby suspended until 31 January 1988 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 December 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 166, 25. 6 . 1987, p . 12. (2) OJ No L 309, 31 . 10 . 1987, p . 105. (3) OJ No L 256, 7 . 9 . 1987, p. 1 .